AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT                                             FILED IN THE
                                                                   for the_                                   U.S. DISTRICT COURT
                                                      Eastern District of Washington                    EASTERN DISTRICT OF WASHINGTON


             WILLIAM BRADLEY JACKSON,                                                                    Mar 20, 2019
                                                                     )                                        SEAN F. MCAVOY, CLERK

                             Plaintiff                               )
                                v.                                   )       Civil Action No. 2:18-CV-00200-SAB
      STATE DEPARTMENT OF CORRECTIONS,                               )
                                                                     )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: Respondent's Motion to Dismiss Amended Petition for Untimeliness Under 28 U.S.C. 2244(d) (ECF No. 14) is
’
              GRANTED. Petitioner's Construed Motion to Amend Petition for Writ of Habeas Corpus (ECF No. 9) is GRANTED.
              Petitioner's Amended Petition for Writ of Habeas Corpus (ECF No. 12) is DISMISSED with prejudice. Judgment is
              entered in favor of Respondent.


This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge               Stanley A. Bastian                                            .




Date: 3/20/2019                                                            CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Lennie Rasmussen
                                                                                          (By) Deputy Clerk

                                                                            Lennie Rasmussen
